DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 08/10/21 and 10/20/21 have been considered by the examiner.


Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/151,737 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,190,181. On the second line of paragraph [0001], "the" should be changed to --a--. On the last line of paragraph [0002], "been used in the" should be changed to --in--. On the second line of paragraph [0003], "it's" should be changed to --its--, on the fourth line of this paragraph, "the broken of chemical bond" should be changed to --breakage of chemical bonds--, on the eighth line of this paragraph, "increase the electric field exerting on" should be changed to --increases the electrical field exerted--, and on the penultimate line of this paragraph, "impact" should be changed to --impacts-- and the word --the-- should be inserted at the end of the line before the second occurrence of "gate". On the sixth line of paragraph [0004], the word "saving" should be changed to --reducing--, and on the eighth line of this paragraph, the word "there" should be deleted. In paragraph [0005], line 11, the word "that" should be deleted, on line 12 of this paragraph, "to that" should be deleted, and the first occurrence of "the" on line 13 should be changed to --when a--. In paragraph [0006], line 3, "tine" should be changed to --tune--. In paragraph [0007], line 5, "but" should be deleted (and note that the same deletion is also needed on line 8 of this paragraph). On the first line of paragraph [0008], the word "of" should be changed to --for--, and the first occurrence of "the" on line 2 of this paragraph should be changed to --a--. On line 6 of paragraph [0009], "feedbacked" should be changed to --fed back-- (and note that the same change is also needed on line 7 of paragraph [0010], line 12 of paragraph [0036], line 4 of paragraph [0037], lines 9 and 12 of paragraph [0040], lines 5, 18 and 23 of paragraph [0041],  line 9 of paragraph [0043], line 4 of paragraph [0045], line 4 of paragraph [0046], the penultimate line of paragraph [0047], and the third line from the bottom of paragraph [0049]). On line 4 of paragraph [0012], the word "connect" should be changed to --connected--. On the second line of paragraph [0013], "the" should be changed to --a--. On the second line of paragraphs [0025] and [0027], --a-- should be inserted after "to". On the second line of paragraph [0030], the first occurrence of "the" should be changed to --a--. On line 4 of paragraph [0032], "101" should be changed to --110--. On lines 2-3 of paragraph [0034], --a-- should be inserted before the word "high"(both occurrences), the word "to" on line 4 should be changed to --in--, and "can be" on the last line should be deleted. On the penultimate line of paragraph [0036], the word "outputting" should be changed to --output--, and the word "respond" on the last line should be changed to --response--. On the second line of paragraph [0041], "Wherein, the" should be changed to 
--The--, and on line 17 of this paragraph, the word "rages" should be changed to --ranges--. On line 4 of paragraph [0043], "different there" should be changed to --difference--, and the word "different" on line 5 should be deleted. On line 12 of paragraph [0046], "Wherein, the" should be changed to --The--. On line 2 of paragraph [0049], --a-- should be inserted after "to". On line 2 of paragraph [0051], "provided" should be changed to --provides--. On line 13 of paragraph [0053], the word "increased" should be changed to --increases--. On the second line of paragraph [0057], --a-- should be inserted after "to". On line 3 of paragraph [0064], the word "thus" should be deleted. On line 3 of paragraph [0065], "increase" should be changed to --increased--. On line 9 of paragraph [0066], "Wherein" should be changed to --When--. On the penultimate line of paragraph [0068], "saved" should be changed to --reduced--. On the second line of paragraph [0070], --a-- should be inserted after "to". On the third line of paragraph [0077], the word "thus" should be deleted. On the third line of paragraph [0078], "connect" should be changed to --connected--. On line 8 of paragraph [0080], "saved" should be changed to -- reduced--. On the second line of paragraph [0082], --a-- should be inserted after "to". On the second line of paragraph [0089], "are both depending" should be changed to --both depend--, and the word "compard" on the penultimate line of this paragraph should be changed to --compared--.
Appropriate correction is required.

Drawings
4.	The drawings are objected to because, as noted in the parent case, in instant figures 2A and 3A, the blank boxes need to be provided with text labels, i.e., blank boxes 100 and 210c in figure 2A should be respectively labeled as "power transistor device" and "sensing unit", and in figure 3A blank boxes 300, 310a and 310b should be respectively labeled as "power transistor device", "gate driver unit" and "voltage regulating unit".  Applicant should also note that blank boxes 420 and 520 shown in instant figures 4A and 5A, respectively, should be labeled "voltage source", and that the word "provided" within box S302 shown in instant figure 3B should be changed to --provides--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claims 1-3, 6, 8, 10-13 and 21-25 are objected to because of the following informalities:  
In claim 1, the word --wherein-- should be inserted at the beginning of line 7 (and note that the same insertion is also needed in claim 21, at the beginning of line 9).
In claim 2, line 5, "and" should be changed to --for--, and note that the second occurrence of "and" on line 8 should again be changed to --for--. Also in claim 2, on line 10, the word "provided" should be deleted.
In claim 3, line 2, the word "feedbacked" should be changed to --fed back-- (and note that the same change is also needed on the second line of claim 23). 
In claim 6, line 9, the word "through" should be changed to --via--, the word "respond" on line 10 should be changed to --response--, and the word "provided" on the last line should be deleted.
In claim 8, line 5, "being added or subtracted to" should be changed to --to be added to or subtracted from--, and "turn" on the last line should be changed to --turned--. 
In claim 10, lines 9 and 12, the word "respond" should be changed to --response--.
In claim 11, line 2, "implemented by" should be changed to --driven by the output of-- or, alternatively, -- included in--, whichever applicant means here.
In claim 12, lines 4-5, the word "with" (both occurrences) should be changed to 
--corresponding to--, and the word --and-- should be inserted at the end of line 5 after the semicolon.
In claim 13, lines 3 and 4, "with" (both occurrences) should again be changed to 
--corresponding to--.
In claim 21, line 2, the word "and" should be changed to --wherein--, and on line 4 the word "connect" should be changed to --connected--.
In claim 22, line 5, the word "and" should be changed to --for-- (and note that the second occurrence of "and" on line 8 should also be changed to --for--). On the last line of claim 22, the word "provided" should be deleted.
In claim 24, line 9, the word "through" should be changed to --via--, the word "respond" on line 10 should be changed to --response--, and the word "provided" on the last line should be deleted.
In claim 25, lines 9 and 12, "respond" should be changed to --response--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is incorrect to recite that the output power is greater than a predetermined power load, the reason being that it is not a power load that the output power is being compared to in the present invention, but rather a predetermined value that the output power is being compared to because, as shown in instant figure 2A for example, the sensing unit 210c and the voltage regulating unit 210b are used for comparing the current flowing through (and thus the power output by) the power transistor device 100 to a reference value (the reference value being shown as reference input S11 in instant figure 1A for example). It therefore appears that the last five lines of independent claim 1 should be amended so as to recite "wherein when the output power is greater than a predetermined value, the at least one gate voltage has a first amplitude, and when the output power is less than or equal to the predetermined value the at least one gate voltage has a second amplitude less than the first amplitude" (note that each occurrence of the word "swing" on lines 8-11 should be deleted, the reason being that it is not actually the swing amplitude of the gate voltage but rather just the amplitude of the gate voltage that changes, as shown in instant figure 1B for example). 
Claim 21 is indefinite for the same reason noted above with regard to claim 1.
Claims 2-20 and 22-25 are rejected due to their dependencies on claims 1 and 21.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 12-16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunokawa et al, U.S. Patent No. 7,554,305.
As to claim 1, Nunokawa et al discloses, in figure 1,
a power transistor module, comprising:
a power transistor device (1); and
a control circuit (all of the components shown in figure 1 of Nunokawa et al except for transistor 1 and load circuit 7), electrically connected to the power transistor device, providing at least one gate voltage (the gate voltage applied to transistor 1) to drive power transistor device, and adjusting the at least one gate voltage in response to an output power of the power transistor module,
wherein when the output power is greater than a predetermined value, the at least one gate voltage has a first amplitude, and when the output power is less than or equal to the predetermined value the at least one gate voltage has a second amplitude less than the first amplitude (note that the output power of transistor 1 is sensed by resistors 31 and 32, i.e., by detecting the current level flowing through these two resistors, and then comparator 4 determines whether the output power is greater than or less than a predetermined value by comparing the voltage at node ND to the reference voltage output from reference generator 8).
As to claims 12-15, the functional limitations of these claims appear to be inherent during the operation of the Nunokawa et al figure 1 power transistor module. As has long been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
As to claims 16 and 20, note that transistor 1 is an enhancement mode MOSFET.
As to claim 18, the claimed gate control signal reads on either the output of comparator 4 or the output of ring oscillator 9 shown in figure 1 of Nunokawa et al.
As to claim 21, this claim is rejected using the same analysis as set forth above with regard to claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunokawa et al, supra.
Although Nunokawa et al does not disclose that transistor 1 is a wide bandgap transistor, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use wide bandgap materials for forming power transistors, of which fact official notice is taken by the examiner (the motivation being to provide the well-known advantages of such transistors vis-a-vis silicon-based transistors, i.e., lower switching loss, faster switching, higher efficiency, etc).


Allowable Subject Matter
9.	Claims 2-11 and 22-25 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the power transistor module of claim 1 where the control circuit comprises a sensing unit, a voltage regulating unit and a gate driver unit as recited in claim 2 (specifically the limitation that the voltage regulating unit provides a compensating voltage and the gate driver unit adjusts the level of the gate voltage by adding the compensating voltage to a previous gate voltage value), nor does any of the prior art of record disclose or suggest that the predetermined value used for comparing with the output power of the power transistor module is a predetermined ratio of a rated power of the power transistor module, as recited in claim 5, nor does any of the prior art of record disclose or suggest the details of the control circuit set forth in claim 6, nor does any of the prior art of record disclose or suggest the details of the control circuit set forth in claim 10, nor does any of the prior art of record disclose or suggest the details of the control circuit set forth in claim 22 (for the same reason noted above with regard to claim 2), nor does any of the prior art of record disclose or suggest the control circuit limitations set forth in claims 24 and 25 (for the same reason noted above with regard to claims 6 and 10, respectively). Claims 3 and 4 are allowable in view of their dependency on claim 2, claims 7-9 are allowable in view of their dependency on claim 6, claim 11 is allowable in view of its dependency on claim 10, and claim 23 is allowable in view of its dependency on claim 22.

Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Higashi which is also seen to anticipate at least claims 1 and 21, i.e., the claimed power transistor device reads on transistor Q101 and the claimed control circuit reads on the entire figure 1 circuitry except for transistor Q101 and load L101.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
June 2, 2022